    Case 1:16-cv-09517-LAK-KHP Document 327-2 Filed 10/02/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
_______________________________________________________
 DANIEL KLEEBERG, LISA STEIN and AUDREY HAYS,
                                                      Plaintiffs,
               v.
                                                          Civil Action No.
 ESTATE OF LESTER EBER, ALEXBAY, LLC f/k/a LESTER EBER, LLC,
                                                          16-CV-9517(LAK/KHP)
 ESTATE OF ELLIOTT W. GUMAER, JR. and WENDY EBER,

                                                     Defendants,            CERTIFICATE OF
       and                                                                     SERVICE

 EBER BROS. & CO, INC., EBER BROS. WINE AND LIQUOR
 CORP., EBER BROS. WINE & LIQUOR METRO, INC., EBER-
 CONNECTICUT, LLC, EBER-RHODE ISLAND, LLC, EBER BROS.
 ACQUISITION CORP., EBER-METRO, LLC, SLOCUM & SONS
 OF MAINE, INC., and CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,
                                  Nominal Defendants.



       I hereby certify that on the 2nd day of October, 2020, the foregoing Declaration
dated October 2, 2020 of Colin D. Ramsey, Esq. and the Eber Defendants’ Memorandum
of Law in Opposition to Plaintiffs’ Motion for Partial Reconsideration were filed
electronically with the Clerk of the U.S. District Court for the Southern District of New York
using its CM/ECF system. Notice of this filing is being sent to all parties by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s
system.

DATED: October 2, 2020
       Rochester, New York                        UNDERBERG & KESSLER LLP



                                                  By: /s/ Colin D. Ramsey
                                                  Colin D. Ramsey, Esq.
                                                  Attorneys for Eber Defendants
                                                  50 Fountain Plaza, Suite 320
                                                  Buffalo, New York 14202
                                                  Tel.: (716) 847-9103
